Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 1 of 29




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge R. Brooke Jackson

 Civil Action No 18-cv-02335-RBJ

 VICTORIA COURTNEY, on behalf of Clyde Courtney, deceased,

         Plaintiff,

 v.

 CLASS TRANSPORATION, INC., a Florida corporation
 CER TRANSPORT, INC., a Florida corporation,
 LANDSTAR SYSTEMS, INC, a Florida corporation,
 LANDSTAR INWAY, INC., a Florida corporation,
 LANDSTAR RANGER, INC., a Florida corporation,
 LANDSTAR TRANSPORATATION LOGISTICS, INC., a Florida corporation,
 STEEL KING INDUSTRIES, INC., a Wisconsin corporation, and
 ISIDRO ARIAS-AGUILERA, an individual,

         Defendants.


     ORDER ON PLAINTIFF’S MOTION FOR APPLICATION OF FLORIDA AND MISSOURI
      SUBSTANTIVE LAW AND DEFENDANT LANDSTAR’S MOTION FOR SUMMARY
                                  JUDGMENT



         This matter is before the Court on plaintiff’s motion for application of Florida and

 Missouri substantive law and on the Landstar defendants’ motion for summary judgment. ECF

 Nos. 113, 114. For the following reasons plaintiff’s motion is DENIED and defendants’ motion

 is GRANTED. 1




 1
  This order also grants intervenor plaintiff YRC Freight, Inc.’s motion to join in plaintiff’s motion for
 application of Missouri and Florida law. ECF No. 116.
                                                      1
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 2 of 29




                                 I. FACTUAL BACKGROUND

        The following facts are undisputed. Plaintiff filed this case as a result of an accident

 among three tractor trailers that occurred in the early morning hours on December 11, 2017 in

 Elbert County, Colorado. Clyde Courtney (“decedent”) died as a result of this accident. ECF

 No. 79. Decedent’s spouse, Victoria Courtney (“plaintiff”), filed this case against Class

 Transportation, Inc., Isidro Arias-Aguilera, CER Transport Inc., Landstar Systems, Inc., Landstar

 Inway, Inc., Landstar Ranger, Inc., Landstar Transportation Logistics, Inc., Steel King Industries,

 Inc., and Landstar Ligon, Inc. (“defendants”). Id. All defendants are engaged in the trucking

 industry. Ms. Courtney has brought multiple negligence, negligence per se, and respondeat

 superior claims against defendants for the death of her spouse. See ECF No. 79.

 A. The December 11, 2017 Collision

        On December 11, 2017 three tractor trailers collided in Elbert County, Colorado on

 Interstate 70. ECF No. 113-8 at 2. Defendant Arias-Aguilera drove a truck and trailer registered

 to Class Transportation (“Class”). Id. at 4; ECF No. 123-8 at 4. Decedent Clyde Courtney drove

 a second tractor trailer registered to YRC Freight, Inc. (“intervenor plaintiff”). Id. Kenneth

 Morgan drove the third tractor trailer involved in the collision, although neither Mr. Morgan nor

 his carrier company, Averitt Express, are parties to this lawsuit. The Colorado State Patrol

 accident report labeled Arias-Aguilera’s truck and trailer as Vehicle 1 and Courtney’s as Vehicle

 2. Id. at 4. The report reads

        Vehicle 1 was traveling very slow (approx. 30 MPH) and a tarp that was covering its load
        was unsecure and covering the back of the trailer including its tail lights. Vehicle 2 was
        behind Vehicle 1 and approaching it at highway speeds (63 MPH to 64 MPH). Vehicle 2
        rear-ended Vehicle 1, pushing it forward. During the collision, Vehicle 2’s fifth-wheel
        plate broke free from its location on the truck’s chassis allowing Vehicle 2’s trailer to
        come forward crushing the cab of the truck.
                                                   2
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 3 of 29




 Id. Mr. Courtney died as a result of injuries he sustained when the trailer crushed the truck’s

 passenger cab. Id.

 B. Relationships among co-defendants

         Class Transportation is the carrier company that employed Mr. Arias-Aguilera and was

 the registered carrier for the truck and trailer that he drove on the night of the collision. ECF

 Nos. 113-8 at 2; 56 at 5. Class was formed as a Florida for-profit business on March 10, 2015,

 and it listed Omar Nunez as its registered agent. ECF No. 113-2 at 2. CER Transport (“CER”)

 was formed as a Florida corporation on March 4, 2015, and it listed Osmel Nunez as its

 registered agent. ECF No. 113-1 at 2. Both CER and Class operated as contract carriers and

 were assigned different Department of Transportation (“DOT”) registration numbers. ECF Nos.

 113-3, 113-4.

                 The Landstar enterprise is comprised of multiple entities. I refer to them

 collectively as Landstar. Landstar has both broker authority and motor carrier authority. ECF

 No. 128-8. Broker authority “allows [it] to arrange transportation between a Shipper and a

 Motor Carrier.” Id. Motor carrier authority permits it to “operate trucks and transport freight.”

 Id. In the present case Landstar was primarily operating under its broker authority. Landstar

 admits that when is it acting in a motor carrier capacity—as opposed to a broker capacity—it

 follows strict safety protocols in hiring and training drivers. ECF No. 123-2 at 13. Although

 Landstar does not ask contract carriers to provide it with their internal safety, training, or hiring

 policies, Landstar, when acting as a broker, takes numerous steps to confirm a carrier’s safety

 rating prior to contracting with it. Id.

         On September 28, 2017 Landstar and Osmel Nunez, on behalf of CER Transport, entered
                                              3
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 4 of 29




 into a transportation brokerage agreement where Landstar was the broker and CER was the

 carrier. ECF No. 113-6. That agreement contained the following relevant provisions:

         2. Carrier warrants that all equipment and personnel used in providing the services
         contemplated herein shall meet all requirements of, and be in compliance with all laws
         and regulations of the United States Department of Transportation “DOT” and other
         federal, state or provincial agencies having jurisdiction over any of the services provided
         pursuant to this Agreement. CARRIER further warrants that it will immediately provide
         BROKER with notice, in writing, of any change in its safety rating and provide
         BROKER copies of any FMCSA Notice of Changes or Notice of Claim related to any
         change in safety rating.

         3. There is no minimum volume of freight contemplated by this Agreement. BROKER is
         not restricted from tendering freight to other carriers; Carrier is not restricted from
         performing transportation for third parties. . . .

         8. Carrier shall be wholly responsible for performing the contemplated transportation and
         for all costs and expenses of such transportation, including as examples, costs and
         expenses of all Carrier’s transportation equipment, its maintenance, and those persons
         who operated it. As to BROKER, CARRIER is an independent contractor, and as such is
         wholly responsbile in every way for such persons as CARRIER hires, employs, or
         otherwise utilizes. . . .

         16. CARRIER shall transport all freight tendered by BROKER only on Equipment
         operated under CARRIER’s authority. CARRIER shall not in any way sub-contract,
         broker, or arrange for the freight to be transported by a third party without BROKER’s
         prior written consent.

 Id. at 2–4.

         This agreement defined the relationship between Landstar and CER at the time of the

 shipment that resulted in Mr. Courtney’s death. Landstar confirmed that it tendered CER as the

 motor carrier for the subject shipment vis-à-vis a “rate confirmation.” ECF 113-9 at 5; see also

 ECF No. 113-7. Mr. Scott Ray, Landstar’s representative, stated in his deposition that “a rate

 confirmation was sent to CER or—or someone representing themselves as CER, and it was

 signed and returned back to the Landstar agent. That’s our confirmation that the load was

 tendered to CER.” Id. at 5. However, Landstar discovered after the accident that the tractor
                                               4
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 5 of 29




 trailer involved in the collision was not registered to CER—the carrier with which they

 contracted—and instead belonged to Class Transportation. Id. Following the collision Landstar

 “went after CER because that’s who the load was tendered [sic], and then after the investigation

 played out, it was realized it was a Class truck. So it was very confusing.” Id. at 3.

        While Landstar did not contract with Class Transportation for the subject shipment,

 Landstar and Class Transportation had done business together on past occasions, prior to mid-

 2017. On May 11, 2016 Landstar and Class entered into a transportation brokerage agreement.

 ECF No. 123-2 at 15. A provision in the transportation brokerage agreement required all

 contract carriers to “meet all requirements of, and be in compliance with all laws and regulations

 of the United States Department of Transportation.” ECF No. 113-5 at 2.

        A carrier’s safety rating is an important aspect of the trucking industry. The Federal

 Motor Carrier Safety Administration (“FMCSA”) manages trucking safety and assigns contract

 carriers safety ratings. Class experienced some difficulties with its safety rating. In January

 2017, FMCSA sent Class a letter showing “significant non-compliance of hours-of-service

 violations” and warned that Class’s motor carrier authority would be revoked absent future

 compliance. ECF No. 123-3. In June 2017 FMCSA sent Class another letter “noting significant

 noncompliance in hours of service, unsafe driving, and vehicle maintenance.” ECF No 123 at 3;

 ECF No. 123-4. Landstar removed Class Transportation from its approved carriers in June 2017.

 ECF Nos. 123-2 at 20–21;134-1 at 2.

                              II. PROCEDURAL BACKGROUND

        Plaintiff filed her initial complaint on September 12, 2018. ECF No. 1. The case was

 assigned to this Court on that same day. Initially the only named defendants were Class and

                                                  5
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 6 of 29




 Arias-Aguilera. ECF No. 1. Class did not respond timely to the complaint, and the clerk’s office

 entered a default against it. ECF No. 7. However, the Court vacated the entry of default on

 February 4, 2019. ECF No. 10. On November 8, 2019 plaintiff filed a motion to amend her

 complaint and to join additional parties, which this Court granted. Plaintiff filed her first

 amended complaint on November 13, 2019. In that complaint plaintiff added CER Transport,

 Inc., Landstar, and Steel King industries as defendants. ECF No. 30.

        On March 19, 2010 YRC Freight Inc. (“intervenor plaintiff”) filed a motion to intervene.

 Following a supplemental motion to intervene, the Court granted the motion on April 29, 2020.

 ECF Nos. 87, 89. On March 27, 2020 plaintiff filed a motion to further amend her complaint,

 which this Court granted. ECF Nos. 77, 78. Plaintiff filed her second amended complaint on

 that same date. ECF No. 79. Defendant CER Transport filed its answer on April 2, 2020. ECF

 No. 81. Defendant Steel King Industries filed its answer on April 3, 2020. ECF No. 82.

 Defendants Class Transportation and Isidro Arias-Aguilera filed their answer on April 10, 2020.

 ECF No. 84. Landstar filed its answer on April 10, 2020 as well. ECF No. 85.

        On October 13, 2020 Landstar filed its motion for summary judgment. ECF No. 113.

 Plaintiff filed her response on November 10, 2020. ECF No. 123. Landstar filed its response on

 December 3, 2020. ECF No. 134. On October 16, 2020 plaintiff filed a motion for application

 of Missouri and Florida substantive law. ECF No. 114. On October 20, 2020 YRC Freight, the

 intervenor plaintiff, filed a motion for joinder in plaintiff’s motion for Missouri and Florida

 substantive law. ECF No. 116. Defendants CER Transport, Arias-Aguilera, Class

 Transportation, and Landstar all filed their responses on November 6, 2020. ECF Nos. 120–122.

 Plaintiff filed her reply on November 20, 2020. ECF No. 127. Defendant Landstar’s motion for

                                                   6
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 7 of 29




 summary judgment and plaintiff’s motion for application of Missouri and Florida substantive law

 are now both ripe for review.

                                  III. STANDARD OF REVIEW

           A court may grant summary judgment if “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 The moving party has the burden to show that there is an absence of evidence to support the

 nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

 nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

 Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

 of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

 Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

 inferences in the light most favorable to the party opposing summary judgment. See Concrete

 Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                           IV. ANALYSIS

        Plaintiff’s motion argues that the Court should apply Florida law to the issue of liability

 and Missouri law to the issue of damages. Landstar’s motion contends that it is entitled to

 summary judgment because (1) it had no relationship with Class at the time of the collision, (2) it

 was not negligent in its hiring of CER, and (3) liability cannot be imputed to the employer of an

 independent contractor. I begin with plaintiff’s motion for application of Florida and Missouri

 substantive law.

                                                   7
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 8 of 29




 A.   Plaintiff’s motion for application of Florida and Missouri substantive law

        The first question is whether the choice of law matters. “When more than one body of

 law may apply to a claim, the Court need not choose which body of law to apply unless there is

 an outcome determinative conflict between the potentially applicable bodies of law.” SELCO

 Cmty. Credit Union v. Noodles & Co., 267 F.Supp.3d 1288, 1292 (D. Colo. 2017) (internal

 quotations omitted). Having looked at the issue, I conclude that plaintiff has sufficiently

 demonstrated that there are outcome-determinative conflicts between Colorado and Missouri

 recovery laws and Colorado and Florida liability laws. ECF No. 114.

        For instance, unlike Missouri, Colorado caps non-economic damages and apportions

 damages awards in wrongful death claims among heirs at law. C.R.S. § 13-21-102.5(3)(a),

 3(c)(1); C.R.S. § 13-21-203(1)(a); C.R.S. § 15-11-102. Meanwhile, Missouri has no cap on non-

 economic damages and no such apportionment requirement. Additionally, under Colorado law

 an employer generally is not liable for an independent contractor’s negligence unless the

 employer hired the contractor to perform an inherently dangerous activity. Huddleston by

 Huddleston v. Union Rural Elec. Assoc., 841 P.2d 282, 292 (Colo. 1992). By contrast, Florida

 holds employers liable for an independent contractor’s negligence in more contexts. Davies v.

 Com. Metals Co., 46 So.3d 71, 73–74 (Fla. Ct. App. 2010). Thus, a conflict of laws analysis is

 warranted.

              1. The Restatement’s Most Signficant Relationship Test

        This case is before the Court on diversity jurisdiction. Federal courts sitting in diversity

 jurisdiction apply the choice of law rules of their forum states. See Klaxon Co. v. Stentor Elec.

 Mfg. Co., 313 U.S. 487, 796 (1941). Colorado follows the Restatement (Second) of Conflict of

                                                  8
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 9 of 29




 Laws (1971) (“the Restatement”) for tort actions. See Kipling v. State Farm Mut. Auto. Ins. Co.,

 774 F.3d 1306, 1310 (10th Cir. 2014). The Restatement states that “[i]n an action for a personal

 injury, the local law of the state where the injury occurred determines the rights and liabilities of

 the parties, unless, with respect to the particular issue, some other state has a more significant

 relationship under the principles stated in Section 6.” Restatement (Second) of Conflict of Laws

 §146 (1971). Put another way, it is presumed that the law of the state where the injury occurs

 will apply unless another state has a more significant relationship to the issue before the Court.

 Id.

        To determine which state has the most significant relationship to a particular issue, the

 Restatement advises

        (1) The rights and liabilities of the parties with respect to an issue in tort are
        determined by the local law of the state which, with respect to that issue, has the
        most significant relationship to the occurrence and the parties under the principles
        stated in § 6.

        (2) Contacts to be taken into account in applying the principles of § 6 to
        determine the law applicable to an issue include:
               (a) the place where the injury occurred;
               (b) the place where the conduct causing the injury occurred;
               (c) the domicil, residence, nationality, place of incorporation and place of
               business of the parties; and
               (d) the place where the relationship, if any, between the parties is centered.

 Id. § 145. The principles stated in §6 are:

        (a) the needs of the interstate and international systems; (b) the relevant policies
        of the forum; (c) the relevant policies of other interested states and the relative
        interests of those states in the determination of the particular issue; (d) the
        protection of justified expectations; (e) the basic policies underlying the particular
        field of law; (f) certainty, predictability and uniformity of result, and (g) ease in
        the determination and application of the law to be applied.



                                                   9
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 10 of 29




        Regarding contacts, the fact that a “mathematically greater number of contacts

 relate to one state . . . is not [a] prime determinant as to which state’s law should be

 applied. . . each contact must be evaluated and assigned a relative degree of importance

 with respect to the particular rule of law at issue.” Sabell v. Pacific Intermountain

 Express Co., 536 P.2d 1160, 1164 (Colo. App. 1975). The Court must not merely count

 which state has the greater number of contacts. Instead, the Court must assign a relative

 degree of weight to each contact. Id.

        The Restatement makes clear that determining both how heavily to weigh a

 contact and which state’s law has the most significant relationship is an issue-specific

 inquiry. Id. Plaintiff argues that Missouri’s damages law should apply, and Florida’s

 liability law should apply. I begin with the issue of damages.

            2. Whether Colorado or Missouri law should apply to the issue of damages

        As mentioned above, the presumption in personal injury cases is to apply the law of the

 state where the injury occurred, unless some other state has a more significant relationship to the

 issue. Id. § 145. Here, the injury occurred in Colorado, but plaintiff argues that Missouri has the

 most significant relationship to the issue of damages. Defendants contend that Colorado has the

 most significant relationship. The parties have only raised the following § 6 principles: the

 relevant policies of the forum, the relevant policies of other relative interested states and the

 interests of those states in the determination of the particular issue, the basic policies underlying

 the particular field of law, and the protection of justified expectations. I limit my analysis to

 those principles.



                                                   10
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 11 of 29




        Plaintiff urges the Court to find that the place of the injury is secondary here because it

 was fortuitous that the accident happened in Colorado, and the Court should prioritize the place

 where the damaged plaintiff is domiciled. See ECF No. 114 at 7–8. In Conlin v. Hutcheon, a

 District of Colorado case, the court held that Colorado law had the most significant relationship

 to the issue of damages despite the accident’s occurring in Nebraska. 560 F. Supp. 934, 936 (D.

 Colo. 1983). There, Colorado law and Nebraska law differed substantially on the issue of

 damages. Nebraska followed a theory of contributory negligence, which meant that a plaintiff

 could not recover any damages if he or she was also negligent. Colorado did not follow this

 theory. The court considered the place-of-injury contact alongside the Restatement’s § 6

 principles, including the states’ underlying policies for their laws. Id. Ultimately, the court

 found that Colorado’s policy interest of permitting plaintiffs to recover even when they were

 negligent outweighed Nebraska’s policy interest of prohibiting recovery in contributory

 negligence situations. Id. In holding that Colorado law applied the court stated “[t]he absence of

 prevailing policy considerations renders the locale of this accident a ‘fortuitous consequence . . .

 within Nebraska’s borders.’” Id. at 936 (quoting First Nat. Bank in Fort Collins v. Rostek, 514

 P.2d 314, 318 (Colo. 1973)).

        In Sabell, a Colorado Court of Appeals case, the court applied Colorado law despite the

 accident’s occurring in Iowa. Sabell, 536 P.2d at 1166. Similar to the facts in Conlin, Iowa

 followed a theory of contributory negligence while Colorado followed a theory of comparative

 negligence. The Sabell court stated that “[t]he interest of a state in having its negligence rules

 applied in the resolution of a particular issue will depend upon the policy sought to be achieved

 by that rule and by the relation of the state to the occurrence and the parties.” Id. at 1164. The

                                                  11
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 12 of 29




 court ultimately found, after weighing the underlying policies for each state’s law, that Colorado

 law should be applied to avoid Iowa’s harsh contributory negligence rules. Id. at 1166. The

 Sabell court also noted that the parties resided in Colorado, further increasing Colorado’s interest

 in having its own law apply. Id.

        Plaintiff relies heavily on Sabell and Conlin to support her contention that the place of the

 accident should be weighed minimally. However, plaintiff looks only at the holdings—one

 state’s law being applied despite the accident’s occurring elsewhere—without fully considering

 how the states’ underlying policies for their laws contributed to the holdings. Comment (e) to §

 146 of the Restatement says

        if the relevant local law rule of the state where the injury occurred would impose absolute
        liability upon the defendant, it is probable that this state is seeking by means of this rule
        to insure compensation to the injured person. If, on the other hand, the defendant would
        enjoy a special immunity for his conduct under the local law of the state of injury, it is
        not clear that the interests of this state would be furthered by application of its rule.

        Both the Sabell and Conlin courts issued rulings consistent with the Restatement’s

 language. Both courts weighed the place of injury minimally only after thoroughly considering

 the states’ intended outcomes and policy considerations. In both Sabell and Conlin, if the courts

 had applied the contributory negligence laws of the states in which the injuries occurred, then

 “the defendant would enjoy a special immunity,” and the state’s interest underlying the law

 would not have been furthered by applying the rule. Id. Thus, applying the state’s law that

 permitted recovery significantly furthered that state’s interests, whereas applying the state’s law

 that precluded recovery did not.

        Here, the place of injury should not be minimally weighed because neither Colorado nor

 Missouri follows the doctrine of contributory negligence, and both states permit recovery. Each

                                                  12
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 13 of 29




 states’ recovery rules have the underlying purposes of compensating injured persons and holding

 negligent actors accountable. See Carver v. Schafer, 647 S.W. 2d 570 (Mo. Ct. App. 1983);

 Conlin, 560 F. Supp. at 936. Each states’ underlying purposes for its recovery law would

 therefore be furthered by application of either state’s law. Unlike the plaintiffs in Sabell and

 Conlin, plaintiff does not risk being fully barred from recovering damages if Colorado law

 applies. Additionally, because Colorado has “prevailing policy considerations” in having its law

 applied, the place of injury is not a “fortuitous consequence. . . within [Colorado’s] borders.”

 Conlin, 560 F. Supp. at 936 (quoting Rostek, 14 P.2d at 318). I therefore find that the place of

 injury weighs in favor of applying Colorado law, the state where the injury occurred.

        I next consider where the parties are domiciled. Plaintiff is domiciled in Missouri, and

 defendants are domiciled in Florida. Plaintiff argues that because she is domiciled in Missouri,

 Missouri law should apply to the issue of damages. However, plaintiff’s domicile is the only

 Missouri-centered contact. Furthermore, the § 6 principles instruct courts to consider the parties’

 justified expectations. Plaintiff provides no facts or analysis that points to why the parties’

 justified expectations would point to applying Missouri law. At a minimum, there is no reason

 that any defendant would have any reason to expect that Missouri law would govern any aspect

 of the case. The parties are, of course, arguing for the law that they perceive as the most

 favorable to them. However, in terms of the elusive concept of the parties’ justified

 expectations, it is this Court’s view that the most reasonable expectation, if any, would be the

 place where the careless driving occurred, the accident occurred and was investigated, and the

 injury occurred. Indeed, plaintiff expressly alleged that her causes of action arose in Colorado



                                                  13
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 14 of 29




 from “tortious acts” and “tortious injury” that occurred in Colorado. ECF No. 79 at 2, ⁋⁋7, 8, 11,

 13, 16, 18, 20, 22.

        I next must consider where the tortious conduct occurred and where the parties’

 relationship was centered. No party alleges that any tortious act occurred in Missouri. Plaintiff

 alleges the tortious conduct occurred in Florida when Class hired Arias-Aguilera. Defendants

 allege it occurred in Colorado when Arias-Aguilera allegedly failed to secure the tarp.

 Therefore, with respect to the issue of liability, the location of the tortious conduct weighs

 against applying Missouri law and in favor of applying Colorado law, where one of the tortious

 acts occurred. As to where the parties’ relationship was centered, the plaintiff and defendants

 only came into contact with one another in Colorado when the collision occurred. The parties

 had no business relationship centered in Missouri prior to the deadly collision. In fact, no party

 had any connection with Missouri other than plaintiff. The Court therefore finds because no

 relationship existed in Missouri, this contact too weighs in favor of applying Colorado law.

 Additionally, because the parties did not have a relationship prior to the collision, this contact is

 also not heavily weighed. Restatement § 146, cmt. e.

        Plaintiff’s primary argument for why Missouri law should apply, despite it having

 relatively little to do with this case, is that Missouri’s underlying policies can only be furthered if

 its law is applied to the damages issue. I disagree. Plaintiff relies heavily on Carver, a Missouri

 Court of Appeals case, that is unbinding on this Court and easily distinguishable. In Carver,

 plaintiff sought to recover from an Illinois tavern owner who overserved a patron that went on to

 kill the decedent in a drunk driving accident in Missouri. Carver, 647 S.W.2d at 572. Plaintiff



                                                   14
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 15 of 29




 filed the case in Missouri and requested that the Court apply Missouri law. The Carver court

 decided that Missouri law should apply and stated

         The relevant policies of the forum state, Missouri, must be considered. The policies
         behind allowing a full measure of recovery are three fold [sic]. One policy is to provide
         for the economic well-being of the decedent’s dependents so that they will not become
         wards of the state. A second policy is to provide funds with which to pay creditors of the
         decedent. A third policy furthered by allowing unrestricted judgments for wrongful death
         is to promote the admonitory effect such judgments would have on potentially negligent
         defendants.

 Id. at 577.

         The Court’s applying Colorado law would not contravene any of the three policies

 underlying Missouri’s wrongful death law. Colorado permits recovery of both economic and

 noneconomic damages, so long as the plaintiff is not shown to be 50% or more responsible for

 the injuries. C.R.S. § 13-21-102.5(2)(b); 13-21-103(1)(a); 13-21-111(a). There is a cap on

 noneconomic damages which originally was $250,000 but, as applicable to this case, is $436,070

 according to defendant’s brief. ECF No. 120 at 7. See C.R.S. § 13-21-203(1)(a);

 https://www.sos.state.co.us/pubs/info_center/files/damages_new.pdf. 2 Colorado law thus

 provides for both the decedent’s family’s economic well-being and funds with which to pay the

 decedent’s creditors, Missouri’s first two policy rationales. Plaintiff implies that Missouri law




 2
   In her motion plaintiff argues that the cap on noneconomic damages is governed by C.R.S. 13-21-
 102.5(3)(a). ECF No. 114 at 5. Although that provision states that it applies to all civil actions except
 medical malpractice claims, Colorado’s Wrongful Death Act indicates that it also does not apply to
 wrongful death claims. C.R.S. § 13-21-203(1)(a) (“Notwithstanding anything in this section or in section
 13-21-102.5 to the contrary, there shall be no recovery. . . for noneconomic loss or injury in excess of two
 hundred fifty thousand dollars, unless the wrongful act, neglect, or default causing death constitutes
 felonious killing.). The parties have not briefed whether 13-21-102.5(3)(a) or 13-21-203(1)(a) applies,
 and therefore, the Court does not address the issue here other than to note that it potentially is a disputed
 issue.
                                                      15
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 16 of 29




 should be applied because a judgment under its law would potentially be greater than one

 rendered under Colorado law. Missouri’s policy is that plaintiffs recover a full measure of

 damages, not necessarily the most they can possibly recover. The third purpose of Missouri’s

 recovery law is to admonish negligent individuals in Missouri. The Carver court dismissed this

 rationale as unimportant because the negligent act occurred in Illinois, not Missouri. Carver,

 647 S.W.2d at 577. Similarly, this third rationale bears little weight here because the defendants’

 negligence occurred in Colorado and also allegedly in Florida.

         Accordingly, the Court heavily weighs the place of injury and the place where the

 tortious conduct occurred, both of which support application of Colorado law. The Court does

 not significantly weigh where the parties are domiciled or where the relationship between the

 parties was centered, though the latter also supports application of Colorado law. Therefore, in

 considering the Restatement’s contacts alongside the § 6 principles, I find that Colorado law

 should apply to the issue of damages because Colorado, not Missouri, has the most significant

 relationship to the issue.

             3. Whether Colorado or Florida Law Should Apply to the Issue of Liability

         Plaintiff argues that Florida is the state with the most significant relationship to the issue

 of liability. Plaintiff points to defendants’ being domiciled in Florida, and the allegedly

 negligent act of hiring defendant Arias-Aguilera occurring there. Defendants again argue that

 Colorado has the most significant relationship to the issue of liability. I agree with defendants.

         I summarize and incorporate my analysis from Part IV.A.1 here. The injury occurred in

 Colorado, not in Florida. The parties’ relationship, albeit minimal, was centered in Colorado—

 that is where the accident occurred, and the defendants and plaintiff never had any joint contact

                                                   16
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 17 of 29




 or interacted with one another in Florida. As noted above, plaintiff expressly alleged in her

 Second Amended Complaint that her cause of action arose in Colorado due to tortious acts and

 tortious injuries that occurred in Colorado, i.e., careless driving and failing to secure the tarp

 while driving in Colorado.

         The location of the allegedly tortious conduct also supports the Court’s applying

 Colorado law. Plaintiff claims that the tortious act occurred when the defendants hired Arias-

 Aguilera, which took place in Florida. Defendants contend that the tortious act is instead

 defendant Arias-Aguilera’s failing to secure the tarp, which occurred in Colorado. ECF Nos.

 114 at 12, 120 at 4. However, even if the alleged tortious act occurred in Florida, as plaintiff

 contends, the Restatement instructs courts to consider the place of injury when the place of injury

 and the place of conduct are different. It states,

         On occasion, conduct and personal injury will occur in different states. In such instances,
         the local law of the state of injury will usually be applied to determine most issues
         involving the tort. One reason for the rule is that persons who cause injury in a state
         should not ordinarily escape liability imposed by the local law of that state on account of
         the injury. Moreover, the place of injury is readily ascertainable. Hence, the rule is easy
         to apply and leads to certainty of result.

 Restatement § 146, cmt. e. Therefore, the Restatement suggests that the Court should apply

 Colorado law because it is “readily ascertainable” and will “lead to certainty of result.” Id.

         I briefly address plaintiff’s argument that Florida’s underlying policy interests outweigh

 those of Colorado. Plaintiff relies on Wal-Mart Stores, Inc. v. Budget Rent-A Car Systems to

 argue that Florida’s “distinct interest in holding its residents responsible for their torts”

 outweighs Colorado’s “interest in protecting transients.” ECF No. 114 at 12. In that case, the

 issue was whether the law of Florida or Georgia should apply. Wal-Mart Stores, Inc. v. Budget

 Rent-A Car Sys., 567 So.2d 918, 920 (Fl. Ct. App. 1990). Plaintiff incorrectly asserts that the
                                               17
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 18 of 29




 court held that “Florida law rather than Georgia law applied to the negligence claims even

 though this accident occurred in Georgia.” ECF No. 114 at 12. This is untrue. The Florida

 appeals court affirmed the trial court’s holding that Georgia law had the most significant

 relationship to the negligence claims. Budget Rent-A-Car Sys., 567 So.2d at 920. (“On appeal,

 this court followed the ‘significant relationships’ test. . . in affirming the trial court’s application

 of Georgia law to the issues raised in that litigation.”). However, it held that Florida law had the

 most significant relationship to defendant’s separate contribution claim. Id. Thus, plaintiff’s

 argument is unavailing, and Budget Rent-A-Car stands for nothing more than the Restatement’s

 general proposition that the law of the state in which the injury occurred generally applies.

         The contacts outlined in the Restatement therefore weigh in favor of applying Colorado

 law because Colorado, not Florida, has the most significant relationship to the issue of liability.

 In addition, Colorado, not Missouri, has the most significant relationship to the issue of damages.

 Plaintiff’s motion to apply Florida and Missouri substantive law is thus DENIED.

 B. Landstar defendants’ motion for summary judgment

         Plaintiff has pled two claims against Landstar: (1) negligence, and (2) respondeat

 superior. 3 See ECF No 79 at 28, 31. Plaintiff’s first claim against Landstar stems from

 Landstar’s alleged negligent hiring of defendants Class, CER, and Arias-Aguilera, a Class




 3
   The second amended complaint, ECF No. 79, clearly lists these two causes of action against Landstar.
 In her response to Landstar’s motion for summary judgment plaintiff mentions additional claims,
 including agency between the defendants, negligent selection or hiring, negligent retention, and vicarious
 liability. ECF No. 123 at 2. However, plaintiff did not plead negligent selection, negligent hiring, or
 negligent retention with particularity against defendant Landstar in her second amended complaint.
 Accordingly, the Court addresses only the well-pled claims of negligence and respondeat superior. The
 Court also briefly addresses an agency theory of liability.
                                                     18
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 19 of 29




 employee. Plaintiff’s respondeat superior claim seeks to hold Landstar vicariously liable for

 CER’s, Class’s, and Arias-Aguilera’s alleged negligence.

         Landstar moves for summary judgment as to both claims. As to the first claim, Landstar

 argues that it cannot be negligent as a matter of law because (1) it never hired Class or Arias-

 Aguilera to deliver the subject shipment, and (2) it was not negligent when hiring CER. ECF

 No. 113 at 5. As to the second claim, Landstar argues that liability cannot be imputed to

 Landstar for the negligence of an independent contractor. ECF No. 134 at 9. Plaintiff argues

 that defendants Class and CER are the same entity and that Landstar knew or should have known

 this. ECF No. 123 at 10. They further argue that Class’s and Arias-Aguilera’s liability should be

 imputed to Landstar because Landstar hired them to perform an inherently dangerous activity. 4

 Id. at 11.

              1. Negligence Claim

         Plaintiff contends that Landstar acted negligently when it hired Class, CER, and Arias-

 Aguilera to deliver the subject load. Defendant argues it cannot be found negligent because it

 never hired Class or Arias-Aguilera to deliver the load, and that CER had no safety violations

 that would have put Landstar on notice that it was an incompetent carrier. Plaintiff claims that

 CER and Class are the same entity, and that Landstar should have known this fact. Therefore,

 before reaching the elements of negligence, I must first consider whether Class and CER were

 the same entities as of the date of the collision.




 4
  Plaintiff also makes several arguments under Florida law. However, in Part IV.A.4 the Court held that
 Colorado law applies to the issue of liability.
                                                      19
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 20 of 29




                a. Whether CER and Class are the same entity

        Although Landstar hired CER to complete the subject shipment, a tractor trailer

 registered to Class, not CER, was involved in the December 8, 2017 collision. Plaintiff, without

 citing to any supporting case law, argues that Class and CER “were essentially the same entities

 and that Class Transportation’s significant federal noncompliance issues would require

 additional investigation in both entities before contracting additional loads.” Id. at 14. The

 Court is not persuaded.

        Defendants CER and Class were registered as two separate entities with Florida’s

 secretary of state. They were each registered as for-profit corporations on different dates, and

 each listed different registered agents. See ECF Nos. 113-1, 113-2. Furthermore, they each had

 distinct DOT motor carrier registration numbers. ECF Nos. 113-3,113-4. Plaintiff claims that

 Landstar should have known that CER and Class were operating as “chameleon carriers,” i.e.

 “carriers which have been put out of service and then assume new identities.” ECF No. 123 at

 10. However, as Landstar points out, both carriers were registered with the Florida Secretary of

 State in March 2015. ECF No. 134 at 5. There is thus no evidence that one was trying to replace

 the other.

        Plaintiff next claims that both Class and CER employed Arias-Aguilera. Even if this

 were true, Arias-Aguilera was working for Class at the time of the subject shipment, so whether

 he also worked for CER is irrelevant to Landstar’s liability in this case. Plaintiff has already

 acknowledged that Arias-Aguilera’s being an employee of Class at the time of the accident is

 undisputed. ECF No. 56 at 5. Plaintiff again argues that Landstar should have known that CER

 and Class were the same entity because the same person signed under the authority of two

                                                  20
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 21 of 29




 separate motor carriers. Plaintiff points to no law that precludes a person from operating two

 separate carrier companies, and the Court is not aware of any such law. Furthermore, plaintiff’s

 own expert admitted that Class and CER were separate entities. ECF No. 113-10 at 7.

        Based on these facts, I find that no reasonable jury could find that Class and CER were

 the same entity, or that Landstar had a relationship with either Class or Arias-Aguilera with

 respect to the subject shipment. Accordingly, no reasonable jury could find Landstar negligent

 for its alleged negligent hiring of Class or Arias-Aguilera because no such hiring took place.

                b. Whether Landstar was Negligent when it Hired CER Transport

        I next consider whether Landstar was negligent due to its “failure to investigate” and

 “screen” CER when hiring it to deliver the subject load. According to plaintiff, this negligence

 resulted in the “subject crash itself.” ECF No. 123 at 16. I disagree. To prevail on a claim of

 negligence in either the hiring or supervision context, the plaintiff must show “the usual elements

 of negligence—duty, breach, injury, causation—and the establishment of an agency relationship

 between the employer and the alleged employee.” Nielsen v. Archdiocese of Denver, 413 F.

 Supp. 2d 1181 (D. Colo. 2006) (citing Moses v. Diocese of Colorado, 863 P.2d 310, 323–24

 (Colo. 1993), cert. denied, 511 U.S. 1137 (1994)).

        Here, plaintiff does not show “the usual elements of negligence” with respect to

 Landstar’s hiring of CER Transport because plaintiff cannot demonstrate a genuine dispute of

 material fact as to whether Landstar breached its duty of care. First, the majority of plaintiff’s

 arguments rely on the assumption that Class and CER were the same entity, an argument I found

 unreasonable in the preceding section. Second, plaintiff does not provide factual support from

 the record for the actions she alleges constitute Landstar’s breach.

                                                  21
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 22 of 29




         For instance, plaintiff argues that defendant breached its duty of care by hiring CER

 because it ignored the fact that Class Transportation had “significant federal noncompliance

 issues.” ECF No. 123 at 14. Plaintiff uses ample space in her response to list Class’s

 noncompliance issues. Id. 2–3. However, plaintiff has presented no evidence that CER, the

 entity Landstar actually hired for the subject load, had any FMCSA noncompliance issues, or

 that it had received FMCSA noncompliance letters similar to those that Class received.

         Furthermore, the brokerage agreement between Landstar and CER prohibited CER from

 re-brokering the subject shipment absent Landstar’s approval and authorization. ECF No. 113-6

 at 4. Plaintiff has presented no evidence that Landstar knew about CER’s re-brokering to Class,

 or that Landstar authorized it. Landstar’s motor carrier contract with CER also required all

 motor carriers to contact it immediately if any change occurred in the carrier’s FMCSA safety

 rating. Id. at 2. Whether Landstar learned of the FMCSA’s safety-related concerns about Class

 from Class or from another source is unclear. What is clear, however, is that Landstar stopped

 doing business with Class in June 2017, the same time when the FMCSA’s safety issues

 appeared to have peaked and six months before the subject accident.

         Plaintiff next argues that Landstar was negligent when it violated its own internal policy

 that required Landstar to use DAT carrier monitoring systems to track motor carrier safety

 ratings. ECF No. 123 at 16. However, plaintiff does not provide any document or proof that

 such a policy existed. Instead, plaintiff only cites to plaintiff’s expert report, a report that also

 does not specify (1) where this purported policy can be found in discovery, or (2) the alleged

 policy’s language. At this stage in the proceedings, it is insufficient for plaintiff to merely rest

 on the allegations in her pleadings. Instead, the plaintiff must provide factual support in the

                                                    22
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 23 of 29




 record. Celotex Corp., 477 U.S. at 324.

        Additionally, the summary judgment record demonstrates that Landstar did follow the

 policies that the expert includes in the expert’s report. While plaintiff does not provide this

 Court with any of the alleged internal documents listing Landstar’s requirement that DAT carrier

 monitoring be used, plaintiff’s expert does quote some of Landstar’s internal guidelines for

 hiring carriers. Those read

        These guidelines require Landstar’s Carrier Qualifications Department to perform the
        following safety checks:
             • Carrier Qualificaitions [sic] [Dept] uses FMCSA websites available for public
                access for regulatory reviews
             • Motor carriers registered with a USDOT number and rated as “none” are “non-
                rated” and subject to the CSA-e BASIC [score] as produced monthly by
                SaferWatch

 ECF No. 123-8 at 7.

        Plaintiff claims that Landstar breached its duty because it failed to follow these protocols

 when hiring CER and Class. However, plaintiff does not offer any evidence suggesting that

 Landstar did not follow these policies and ignores the testimony of defendant-representative

 Scott Ray. Mr. Ray’s deposition testimony shows Landstar relied on both the FMCSA and

 SaferWatch when hiring motor carriers. Mr. Ray stated that “if the carrier loses authority, we’re

 not going to do business with them. If their carrier’s scores go over thresholds that we’ve

 established, we’re not going to do business with them until they improve those. . . .[T]hat’s what

 we look at when deciding.” ECF No. 123-2 at 4. To ensure a motor carrier has the requisite

 authority, Landstar would look into the motor carrier’s safety rating. Id. at 10. Landstar also

 relied on safety measurement systems (“SMS”) scores for motor carriers. Id. at 11. “SaferWatch

 goes out to that SMS system and gathers that inspection activity and any data they can that’s

                                                  23
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 24 of 29




 available publicly on that carrier and then brings those back in and calculates what we call an e

 score.” Id. at 11; ECF No. 134-1 at 1. Thus, the evidence shows that Landstar did follow its

 policies of relying on both FMCSA and SaferWatch scores when hiring its motor carriers.

        The Court therefore finds that plaintiff’s negligence claim against defendant Landstar

 must fail because plaintiff has presented no support from the record that demonstrates a genuine

 dispute of material fact as to (1) whether Class and CER were the same entity, and (2) whether

 Landstar breached its duty of care when hiring CER Transport to deliver the subject load.

            2. Respondeat Superior Claim

        The issue of whether an employer can be held liable for the negligence of a third party

 turns on whether the third party is an employee, an agent independent contractor, or a non-agent

 independent contractor. The Court must therefore determine the nature of the relationship

 between Landstar and CER. Generally speaking, an employer is not liable for an independent

 contractor’s negligence. Huddleston, 841 P.2d at 287. A truly “independent” contractor, as the

 name suggests, operates free of the control and supervision of an employer. However, merely

 labeling someone an “independent contractor” does not make him one. Faith Realty &

 Development Co. v. Industrial Comm’n, 460 P.2d 228, 229 (Colo. 1969).

        Courts use the right-to-control test to determine whether someone is an independent

 contractor or an employee. Continental Bus Systems, Inc. v. N.L.R.B., 325 F.2d 267, 271 (10th

 Cir. 1963); see also Dumont v. Teets, 262 P.2d 734, 735 (Colo. 1953). An employee is someone

 in an employment relationship “where the employer has the right to direct and control the

 method and manner in which the work shall be done and the result accomplished . . . .”

 Continental Bus Systems, Inc., 325 F.2d at 271. By contrast, “an independent contractor is one

                                                 24
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 25 of 29




 who engages to perform services for another, according to his own methods and manner, free

 from the direction and control of the employer in all matters relating to the performance of the

 work, and accountable to him only for the result to be accomplished.” Id. “The line of

 separation between the two is the degree of direction and control.” Id. While determining the

 extent of control is paramount, courts can also consider other factors including “permanency of

 the relation, the investment in facilities for the performance of the work, and opportunity for

 profit or for loss.” Id.

         A distinction also exists between agent independent contractors and non-agent

 independent contractors. An agent independent contractor “represents his principal

 contractually” and “[i]f properly authorized he makes contracts or other negotiations of a

 business nature on behalf of his principal and by which his principal is bound.” Grease Monkey

 Int’l v. Montoya, 904 P.2d 468, 472 (Colo. 1995) (internal quotations omitted). A principal may

 be liable for the agent’s torts if the agent is acting with apparent authority. Id. Conversely, a

 principal is typically not liable for the actions of a non-agent independent contractor. A non-

 agent independent contractor is one who “is not a fiduciary, has no power to make the one

 employing him a party to a transaction, and is subject to no control over his conduct.” Digital

 Landscape Inc. v. Media Kings LLC, 440 P.3d 1200, 1212 (Colo. Ct. App. 2018) (internal

 quotations omitted).

         Landstar argues that CER Transport, the entity with which it brokered, was an

 independent contractor rather than an employee. Plaintiff does not explicitly dispute this. The

 brokerage agreement between the parties explicitly states “[a]s to BROKER, CARRIER is an

 independent contractor, and as such is wholly responsible in every way for such persons as

                                                  25
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 26 of 29




 CARRIER hires, employs or otherwise utilizes.” ECF No. 113-6 at 2. While the contract

 labeling CER as an independent contract is not dispositive, other factors support this conclusion.

 For instance, Landstar engaged CER Transport to perform services on its behalf, and the

 relationship was non-exclusive. Id. Further, the contract between Landstar and CER required

 CER to “be wholly responsible for performing the contemplated transportation and for all costs

 and expenses of such transportation” and “to furnish all equipment necessary or required for the

 performance of its obligations” at its own cost. Id. As the broker, Landstar did not have “the

 right to direct or control the method and manner” in which CER completed the work, and CER

 was free from Landstar’s direction and control. Continental Bus Systems, Inc., 325 F.2d at 271.

 I therefore find that Landstar hired CER Transport as an independent contractor, not as an

 employee.

        Additionally, no facts have been alleged suggesting that CER had Landstar’s authority to

 enter it into binding contracts, or that CER was a fiduciary of Landstar. The language in the

 brokerage agreement between CER and Landstar proves that no such authority existed. That

 section reads, “CARRIER shall transport all freight tendered by Broker only on Equipment

 operated under CARRIER’s authority. CARRIER shall not in any way sub-contract, broker, or

 arrange for the freight to be transported by a third party without BROKER’s prior written

 consent.” ECF No. 113-6 at 4. CER therefore had no “authority to make Landstar a party to a

 transaction.” Digital Landscape Inc., 440 P.3d at 1212. Accordingly, the Court finds that CER

 was a non-agent independent contractor.

             a. Whether the inherently dangerous activity exception applies

        Colorado’s tort law generally precludes employers from being liable for a non-agent

                                                 26
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 27 of 29




 independent contractor’s negligence. However, a widely recognized exception to this rule

 imputes liability to the employer if the employer hired the independent contractor to perform an

 inherently dangerous activity. Huddleston, 841 P.2d at 287.

        Plaintiff asserts that Class’s and CER’s negligence should be imputed to Landstar

 because motor carriers are engaged in an inherently dangerous activity. ECF No. 123 at 11. But

 plaintiff cites no supporting legal authority for her conclusion. Plaintiff writes that “Landstar is

 vicariously liable because interstate trucking involving 80,000 lb. tractor-trailers is inherently

 dangerous. Scott Ray, acting as corporate representative for the Landstar Defendants agreed that

 operating an interstate tractor-trailer can be a dangerous job with the potential to harm and kill

 other people.” Id. at 11. However, “inherently dangerous activity” is a term of art in tort law.

 An activity is not inherently dangerous simply because a defendant-representative admits that the

 activity involves some amount of danger or risk.

        In Huddleston, the Colorado Supreme Court provided guidelines for the inherently

 dangerous activity exception. There, the court considered whether chartering a small passenger

 plane to fly over the mountains in the winter was an inherently dangerous activity. While the

 court found that such an activity was not per se inherently dangerous, it ultimately found this

 was a question of fact that should have been presented to the jury given the specific facts

 underlying the case. Huddleston, 841 P.2d at 294.

        While Huddleston’s facts are easily distinguishable from this case, that court’s analysis

 clarifies the inherently dangerous activity exception. The Court stated that to be inherently

 dangerous an activity must “present a special or peculiar danger to others. . . that is different in

 kind from the ordinary risks that commonly confront persons in the community.” Id. at 290.

                                                   27
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 28 of 29




 The court further articulated the two primary policy rationales for the exception as follows:

        The first is that employers whose enterprises directly benefit from the performance of
        activities that create special and uncommon dangers to others should bear some of the
        responsibility for injuries to others that occur as a result of the performances of such
        activities . . . . The second is that it is sound public policy with regard to an inherently
        dangerous activity to have another layer of concern in order to try to ensure that activity
        that is inherently dangerous gets enough attention so that we reduce the number of people
        who are injured.

 841 P.2d at 287. The Huddleston court also relied heavily on the Restatement (Second) of Torts,

 which states that an employer who hires an independent contractor to perform a task that

 involves “a special danger to others which the employer knows or has reason to know to be

 inherent in or normal to the work. . . is subject to liability for physical harm caused to such others

 by the contractor’s failure to take reasonable precautions . . . .” Restatement (Second) of Torts, §

 427 (1997).

        Beavers v. Victorian, a Western District of Oklahoma case, discusses the inherently

 dangerous activity exception to independent contractor liability. Beavers also involved a motor

 carrier collision in Colorado. Beavers v. Victorian, 38 F. Supp. 3d 1260, 1268 (W.D. Okl. 2014).

 That court, applying Colorado law, considered whether the motor carrier was engaged in an

 inherently dangerous activity. The court stated “[i]n this case, there are no facts in the summary

 judgment record to suggest that the transportation services was ‘inherently dangerous.’” Id. at

 1268–1269. I agree.

        I also agree with defendant-representative Scott Ray that engaging in motor carrier

 services presents some level of risk. However, I, like the court in Beavers, do not find that this

 activity rises to the level of inherently dangerous. First, the policy considerations underlying the

 inherently dangerous activity exception do not apply to this type of activity. Transporting

                                                  28
Case 1:18-cv-02335-RBJ Document 152 Filed 01/13/21 USDC Colorado Page 29 of 29




 materials on roads in trucks does not create “special or uncommon dangers” nor is there a way to

 ensure that driving a tractor trailer “gets enough attention so that we can reduce the number of

 people who are injured.” Huddleston, 841 P.2d at 287. Instead, while tractor trailers indubitably

 may be involved in collisions and accidents, as this case makes clear, such accidents are not

 “different in kind from the ordinary risks that commonly confront persons in the community.”

 Id. at 290. I therefore find that Landstar did not hire CER or Class to perform an inherently

 dangerous activity and therefore their liability cannot be imputed to Landstar. Thus, Landstar’s

 motion for summary judgment is GRANTED as to plaintiff’s respondeat superior and agency

 claims.

                                              ORDER

 1. Intervenor plaintiff’s motion to join plaintiff’s motion for application of Missouri and Florida

 substantive law, ECF No.116, is GRANTED.

 2. Plaintiff’s motion for application of Missouri and Florida law, ECF No. 114, is DENIED

 3. Landstar’s motion for summary judgment, ECF No. 113, is GRANTED.

           DATED this 13th day of January, 2021.


                                                        BY THE COURT:




                                                        ___________________________________
                                                        R. Brooke Jackson
                                                        United States District Judge




                                                   29
